DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 7 is a copy of claim 5 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 7are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 20100075939 to Lindner, Wolfgang hereinafter “Lindner”.

Lindner is directed to antimicrobial immobilized BIT/zinc oxide complexes [0002].  

Regarding claims 1 – 7, Lindner discloses a dry-film preservative composition useful against fungus and/or algae [0018].  The immobilized BIT/ZnO complex can be combined with additional antimicrobial agents and fungicidal film preservatives such as carbendazim (methylbenzimidazol-2-ylcarbamate / BCM)), 3-iodo-2-propynyl butyl carbamate (IPBC) and zinc pyrithion (ZPT) [0018].  The immobilized BIT/zinc oxide is .  

Claim(s) 1 – 8 and 10 – 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 20050101487 to Beilfuss et al. hereinafter Beilfuss.  

Beilfuss is directed to stable preservatives with algicidal and fungicidal action [0001].  

As to claims 1 – 8 and 10 – 11, Beilfuss teaches a composition at Table 3 comprising 10.03 parts of BIT/ZnO to 6 parts Terbutryn.  This ratio is 1.67 parts a) / 1 part b).  This is within the claimed ranges.  The immobilized BIT/ZnO complex would be formed during the reaction.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 12 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100075939 to Lindner, Wolfgang hereinafter “Lindner”.  

For the limitations of the independent claim, refer to paragraphs 7 – 8 supra.  

Regarding claims 12 – 17, Lindner teaches incorporating the immobilized BIT/ZnO complex formed in Example 8 into a water-based paint composition (carrier) [0074].  Round filter papers were coated with this test material and dried at room temperature [0075].  The samples were sterilized and then challenged with a bacterial strain [0076 – 0079].  Lindner is silent as to the use of a dry film preservative in this example.  However, it would have been obvious to the skilled artisan to incorporate a dry film preservative such as carbendazim (methylbenzimidazol-2-ylcarbamate / BCM)), 3-iodo-2-propynyl butyl carbamate (IPBC) and zinc pyrithion (ZPT) [0018] as this is directly taught by Lindner.  

As to claims 18 – 19, Lindner discloses that the antimicrobial BIT/zinc oxide complex can be used to inhibit the growth of microorganisms on substrates such as hospitals, nurseries, senior care centers, food processing facilities, airplanes, trains, buses and the like [0004].  There are exterior and horizontal surfaces of buildings such as hospitals.  

Claims 8 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100075939 to Lindner, Wolfgang hereinafter “Lindner” in further view of Beilfuss et al. hereinafter Beilfuss.  

For the limitations of the independent claim, refer to paragraphs 7 – 8 supra.  

Regarding claims 8 – 11, Lindner is silent as to the dry film preservatives claimed and the used ratios hence attention is directed to Beilfuss.  

Beilfuss is directed to stable preservatives with algicidal and fungicidal action [0001].  

Regarding claims 8 – 9, Beilfuss teaches the use of Diuron (3,4-dichlorophenylurea) as an algicide [0015].  Aqueous dispersions based on combinations of the active ingredients diuron (3,4-dichlorophenylurea) are algicidally effective, comparatively good value, resistant to being leached out [0058].   

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lindner to use the antimicrobial preservatives, as taught by Beilfuss. The motivation for doing so would have been to use the preservatives that are useful as antimicrobial agents because of their resistance to being leached from the substrate to which they are attached, storage stability, compatible with biocides that are currently used, exhibit broad spectrum activity, cost effective, have good color stability, low in toxicity, environmentally compatible, no unpleasant odors and have good pH stability [0015 – 0016, 0019 – 0032].  

As to claims 10 – 11, Beilfuss teaches a composition at Table 3 comprising 10.03 parts of BIT/ZnO to 6 parts Terbutryn.  This ratio is 1.67 parts a) / 1 part b).  This is within the claimed ranges.  The immobilized BIT/ZnO complex would be formed during the reaction.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018. The examiner can normally be reached M-F: 9AM - 6PM.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
PAS										2/25/22
/PETER A SALAMON/Primary Examiner, Art Unit 1759